UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-138479 LEGEND MEDIA, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 87-0602435 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) Room 624, Gehua Tower A , Qinglong Hutong Building No. 1 Beijing 100007, People’s Republic of China (Address of Principal Executive Offices) (86-10) 8418 6112 (Issuer’s Telephone Number) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer o Non-accelerated fileroSmaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso No x Number of shares outstanding of the registrant's common stock as of May 17, 2010: 112,813,355 shares of Common Stock, US$0.001 par value per share TABLE OF CONTENTS PART I:FINANCIAL INFORMATION 3 Item 1. Financial Statements (Unaudited) 3 CONSOLDIATED BALANCE SHEETS 3 CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE LOSS 4 CONSOLIDATED STATEMENTS OF CASH FLOWS 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 41 Item 3. Quantitative and Qualitative Disclosures About Market Risk 55 Item 4T. Controls and Procedures 55 PART II: OTHER INFORMATION 56 Item 1. Legal Proceedings 56 Item 1A. Risk Factors 56 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 56 Item 3. Defaults Upon Senior Securities 56 Item 4. Submission of Matters to a Vote of Security Holders 56 Item 5. Other Information 56 Item 6. Exhibits 56 SIGNATURES 57 2 PART I:FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) LEGEND MEDIA, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2009 (UNAUDITED) ASSETS March 31, June 30, (unaudited) CURRENT ASSETS: Cash & cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $529,050 and $278,043 forMarch 31 and June 30, respectively Vendor deposits Related party receivable Prepaid expenses Deferred costs Other receivables Total current assets Property and equipment, net Intangible assets, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Accrued interest Unearned revenue Short term notes payable Related party note payable Related party payables Other payables Total current liabilities Commitments and contingencies - - STOCKHOLDERS' EQUITY Legend Media, Inc. stockholders' equity Series A convertible preferred stock - 20,000,000 shares authorized, par value $0.001, 2,083,333 shares issued and outstanding at March 31, 2010 and June 30, 2009, respectively Common stock - 127,000,000 shares authorized, par value $0.001, 112,813,355 and 111,013,355 shares issued and outstanding at March 31, 2010 and June 30, 2009, respectively Additional paid-in capital Accumulated deficit, deemed dividends related to entities under common control ) ) Accumulated deficit, from operations ) ) Total Accumulated deficit ) ) Other comprehensive income Total Legend Media, Inc stockholders' equity Non-controlling interest - - Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 LEGEND MEDIA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE LOSS THREE AND NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) Three Months Ended March 31, Nine Months Ended March 31, Revenue $ Cost of revenue Gross profit Operating expenses: Selling expenses General and administrative expenses Depreciation and amortization Total operating expenses Income (Loss) from Operations ) ) ) Non-operating income (expense): Interest income 16 Interest expense ) Related party interest expense ) Loss on disposal of fixed assets ) Foreign exchange gain (loss) - ) ) Gain on termination of variable interest entity agreements - - - Impairment loss on intangible assets - - ) - Other - - ) Total non-operating income (expense) Income (Loss) before income tax ) ) ) Income tax Net income (loss) Less: (Income) Loss attributable to noncontrolling interest - - ) Net income (loss) attributable to Legend Media, Inc. common shareholders ) ) ) Other comprehensive income Foreign currency translation (loss) Comprehensive loss ) ) ) Comprehensive income (loss) attributable to noncontrolling interest - Comprehensive income (loss) attributable to Legend Media, Inc. common shareholders $ $ ) $ ) $ ) Weighted average shares outstanding : Basic Diluted Earnings (Loss) per share: Basic $ $ ) $ ) $ ) Diluted $ $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 LEGEND MEDIA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of debt discounts - Impairment of intangible assets - Warrant expense - Fair value of stock options Common stock issued for services - Gain on termination of variable interest entity agreements ) - Change in allowance for uncollectible accounts - Barter revenues ) ) Barter expenses Loss on write off of assets Changes in operating assets and liabilities: Accounts receivable ) ) Vendor deposits ) Prepaid expenses ) ) Other receivables ) ) Accounts payable ) Accrued liabilities Other payables Unearned revenue Accrued interest Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Payment on termination of variable interest entity ) - Disposition of cash balances on termination of variable interest entities ) - Payment on acquisition of Music Radio Limited - ) Cash paid for acquisition of News Radio Limited - ) Cash acquired in acquisition of News Radio Limited - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of notes payable - ) Proceeds from sale of convertible preferred stock - Contributed capital from assumption of obligations Dividend to shareholders of HTLG - ) Borrowing from related parties Repayment to related parties ) ) Collection on behalf of the company by related party ) ) Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents 28 NET INCREASE (DECREASE) IN CASH & CASH EQUIVALENTS ) ) CASH & CASH EQUIVALENTS, BEGINNING BALANCE CASH & CASH EQUIVALENTS, ENDING BALANCE $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Interest paid $
